Per Curiam.
This suit was brought .to recover damages for personal injuries. The plaintiff, on July 8th, 1926, was riding in an automobile along St. Georges avenue, in the township of Woodbridge. The defendant was operating an automobile truck on the same road in an opposite direction, but on the left-hand side of the road, when a collision occurred owing, as is alleged, to the negligence of the defendant. The trial resulted in a verdict for the plaintiff for $25,000. The defendant obtained a rule to show cause and writes down three reasons for a new trial, viz.: First, the verdict is against the weight of the evidence. Not so. Second,, the verdict is excessive. Third, error in the charge, the jury could not take into consideration the compensation paid to the plaintiff by his employer, under the Workmen’s Compensation act, in reducing the amount of the verdict the jury might render. This point is not argued in the brief, besides, there is no exception to the charge. The plaintiff had his right hand crushed between the side of the car in which he was riding and the rear end of the truck of the defendant. At the time of the accident, the plaintiff was employed as a plumber’s-helper. He had served his full time. He had taken and passed the required examination to obtain a union card as a journeyman plumber. His wages as helper were $35 per week, as a journejunan plumber; his wages as a plumber would be $12 per day or $60 for a week of five days. His hand is practically useless. He will not be able to do manual work. Dr. Meinzer testified that the plaintiff will never be able to make a living at his trade as a plumber.
We think the verdict is rather excessive. It should be reduced to $18,000. If the plaintiff will remit the excess, the verdict will stand at $18,000, otherwise, the rule will be made absolute.